DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement of 25 October 2019 was received and reviewed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (DE 102006053979) in view of Nishimura (US 2018/0079341).
Regarding claim 1, Kraft teaches a seatbelt device (See Figure 4A) comprising: 
a webbing (2) having an elongated belt shape with a length direction leading end portion of the webbing anchored to a retention member (See Figure 4A (area of P1)), at least a portion of the webbing (2) configuring a lap webbing (20) in a state in which the webbing (2) is worn on a body of an occupant (1) seated in a vehicle seat, and the lap webbing (20) being configured to restrain a location in a vicinity of a waist of the occupant from a seat upper side (See Figure 4A (B, O)); 

a buckle (24) provided at a seat width direction one side of the vehicle seat, the buckle (24) being configured to retain the tongue (21) such that, in a retained state of the tongue (21), a portion of the webbing (2) that is further toward a length direction leading end side (See area of P1) than the tongue (21) configures the lap webbing (20); 
a lower restraint member (4) including a length direction central portion running in the seat width direction inside a seat cushion of the vehicle seat (See paragraph [0055] of translation), the lower restraint member (4), together with the lap webbing (20), forming a loop opening along a seat front-rear direction (See Figure 4A) , at least a length direction one side of the lower restraint member (4) being pulled and moved so as to tighten the loop and so as to shorten a peripheral length of the loop (See Figure 4A (25) and Paragraph [0060] of translation), and the lower restraint member (4) being configured to press the body of the occupant from a seat lower side(Paragraph [0060] of translation); and 
Kraft does not explicitly disclose a tensioning device configured to be actuated in a case of a front-on collision of the vehicle or in a case in which a front-on collision of the vehicle is predicted, the tensioning device being configured to pull at least the length direction one side of the lower restraint member on actuation to tighten the loop, and the tensioning device being configured to pull the lap webbing so as to move the lap webbing toward a seat lower front side.
However, Nishimura teaches a webbing retractor (34) and a pretensioner mechanism that is configured to take up the seatbelt when a front collision of the vehicle is sensed [0052], .
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (DE 102006053979) in view of Nishimura (US 2018/0079341) in further view of Moeker (US 2019/0344746).
Regarding claim 5, modified Kraft teaches the above, modified Kraft does not disclose a load absorbing member, wherein: 
the load absorbing member is coupled to at least the retention member or the buckle; 
the load absorbing member is coupled to an attachment portion disposed at a frame of the seat or at a vehicle body located further toward a seat lower rear side than the retention member or the buckle; and 
the load absorbing member is configured to permit movement of the retention member or the buckle toward a seat upper front side by undergoing deformation under a load to move the retention member or the buckle toward the seat upper front side, and is configured to absorb some of the load through the deformation thereof.
However, Moeker teaches a belt force limiting unit (13) mounted to the vehicle body (roughly indicated at 17 in Fig. 1, [0026]), and coupled to the safety belt buckle (9), where the belt force limiting unit (13) is configured to plastically deform under a predetermined load in 
Regarding claim 6, modified Kraft teaches the above, modified Kraft does not disclose the load absorbing member has a cylinder shape, includes a rod-shaped member disposed inside the load absorbing member, is provided with a load imparting portion at one end side coupled to the retention member or the buckle, and has an opening at the one end side, the opening having a shape smaller than the load imparting portion; 
an end portion in a length direction of the rod-shaped member is coupled to the attachment portion; 
the load imparting portion is larger than the rod-shaped member in a direction orthogonal to the length direction of the rod-shaped member, and is provided at another end portion in the length direction of the rod-shaped member; and 
the load absorbing member is configured to be moved toward the vehicle seat upper front side by the load to move the retention member or the buckle toward the seat upper front side.
 However, Moeker further teaches the belt force limiting unit (13) comprises a piston tube (23), a cable (15), or rod shaped member, disposed inside the piston tube (23), and a piston (25), where the piston (25) has a cone-shaped piston tip (29) acting as a load imparting portion. The load imparting portion (29) is larger than the rod-shaped member (15) in a .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (DE 102006053979) in view of Nishimura (US 2018/0079341) in further view of Hermann et al. (US 2017/0297528).
Regarding claim 7, modified Kraft teaches the above, modified Kraft does not disclose the tongue is capable of restricting movement of the webbing further toward the length direction leading end side of the webbing than the tongue.
However, Hermann teaches a belt tongue and tongue body that has a clamping element capable of restricting the movement of belt webbing when a high level of tension is acting on the webbing [0002]. In view of the teachings of Hermann it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kraft to include the belt tongue of Hermann in order to further secure the belt webbing and vehicle occupant in the event of a collision.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all show seatbelt devices of pertinence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.E.Y./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616